NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is not
              citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit
                                         05-1138

            WORLD KITCHEN (GHC), LLC and HELEN OF TROY LIMITED,

                                                         Plaintiffs,

                                          and

                              OXO INTERNATIONAL LTD.,

                                                          Plaintiff-Appellant,

                                            v.

                          ZYLISS HAUSHALTWAREN AG and
                            ZYLISS USA CORPORATION
               (formerly known as Diethelm Holding (California) Limited),

                                                          Defendants-Appellees.

                            _______________________

                            DECIDED: October 14, 2005
                            _______________________


Before NEWMAN, Circuit Judge, ARCHER, Senior Circuit Judge, and SCHALL, Circuit
Judge.

ARCHER, Senior Circuit Judge.

       OXO International Ltd. (“OXO”) appeals the judgment of the United States

District Court for the Northern District of Illinois denying OXO’s motion for a preliminary

injunction. World Kitchen (GHC) v. Zyliss Haushaltwaren AG, No. 04 C 2999 (N.D. Ill.

Nov. 24, 2004). We find no error in the district court’s claim construction of U.S. Pat.

No. 6,018,883 (“the ’883 patent”) and conclude that the court did not abuse its discretion

in denying the preliminary injunction. Therefore, we affirm the district court’s judgment.
                                            I

       The ’883 patent is directed to a salad spinner. OXO asserts that defendants’

(collectively “Zyliss”) “Easy Spin – Salad Spinner With Glidewheel Motion” infringes the

’883 patent. Claim 1 of the ’883 patent, the only independent claim, reads as follows:

       1. A device for drying food comprising:
       a container including a bowl having a sidewall terminating at a top edge
       defining an opening and a cover removably connected to the bowl and
       substantially covering the opening;
       a basket assembly disposed in the bowl and rotatable relative to the
       container about an axis, the basket assembly including a basket having a
       sidewall terminating at a top edge and a lid releasably coupled to the top
       edge of the basket; and
       a brake assembly carried by the cover and engageable with the lid to
       apply a frictional force to the lid for stopping rotation of the basket
       assembly.

’883 patent, col. 8, ll. 6-19.

       At issue here are the claim terms “removably connected” and “lid.” The district

court determined that the term “removably connected” implied “a more permanent

connection than a cover that simply rests on a bowl and is removable” and concluded

that “removably connected” “require[d] a tighter interface than simply laying one thing on

top of another.” World Kitchen, No. 04 C 2999, slip op. at 9. As to the term “lid,” the

court appears to have adopted the ordinary meaning of the term:          “something that

covers the opening of a hollow container.” Id. at 11. The court further explained that

this definition did not encompass parts that were “secondarily attached” to the structure

that covers the hollow opening. Id. Based on its claim construction, the court found that

Zyliss’s salad spinner did not infringe the ’883 patent.1 The court further determined

that OXO was not entitled to a presumption of irreparable harm and that the balancing

       1
             The court also noted that Zyliss had raised various invalidity defenses that
“appear to have arguable merit.” World Kitchen, No. 04 C 2999, slip op. at 14.


05-1138                                     2
of the hardships weighed in favor of Zyliss. As a result, the district court denied OXO’s

motion for a preliminary injunction.

       OXO    appeals     this   judgment,   and    we   have   jurisdiction    pursuant    to

28 U.S.C. § 1292(c)(1).

                                             II

                                             A

       The grant or denial of a preliminary injunction is within the sound discretion of the

district court. Hoop v. Hoop, 279 F.3d 1004, 1006 (Fed. Cir. 2002). We have stated

that we may reverse the district court’s denial of a motion for preliminary injunction only

upon a showing that the court “abuse[d] its discretion based upon an error of law or

serious misjudgment of the evidence.” Id. Thus, “the standard of review of a district

court’s denial of a preliminary injunction is narrow.” Int’l Communication Materials, Inc.

v. Ricoh Co., 108 F.3d 316, 318 (Fed. Cir. 1997).

       To be entitled to a preliminary injunction, the moving party bears the burden of

proving that “(1) it has a reasonable likelihood of succeeding on the merits; (2) it will

suffer irreparable harm if the injunction is not granted; (3) the balance of hardships tips

in its favor; and (4) an injunction would be consistent with the public interest.” Helfix

Ltd. v. Blok-Lok Ltd., 208 F.3d 1339, 1350-51 (Fed. Cir. 2000).                Additionally, a

preliminary injunction should be denied if the alleged infringer asserts a non-

infringement or invalidity defense that the patentee cannot prove lacks “substantial

merit.” Genentech, Inc. v. Novo Nordisk, 108 F.3d 1361, 1364 (Fed. Cir. 1997).

       In determining whether the district court abused its discretion in denying OXO’s

motion for a preliminary injunction, we examine whether OXO “clearly showed” that it




05-1138                                      3
would likely succeed on the merits with respect to infringement. Nutrition 21 v. United

States, 930 F.2d 867, 870-71 (Fed. Cir. 1991). This, of course, requires ascertaining

the scope and meaning of the asserted claims. In determining the meaning of disputed

claim terms, we look first to the intrinsic evidence of record, examining the claim

language itself, the specification, and the prosecution history. Interactive Gift Express,

Inc. v. Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001) (citing Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).

                                            B

       As the district court noted, “connected” means joined or linked together. World

Kitchen, No. 04 C 2999, slip op. at 9. The phrase “removably connected” suggests that

whatever items are connected can be severed from each other. We, therefore, agree

with the district court that “[t]he use of the term ‘removably’ before the term ‘connected’

implies a more permanent connection than a cover that simply rests on a bowl and is

removable,” id., as opposed to OXO’s proposed construction which merely requires that

something “only be in contact with . . . and be removable from the bowl.”

       There is nothing in the claim language, the specification, or the prosecution

history of the ‘883 patent to suggest that the term “removably connected” means

anything other than its ordinary meaning. Indeed, the only occurrence of the phrase,

other than in the claim, is a statement in the summary of the invention that simply

recites much of the language contained in claim 1:

       Certain ones of these and other features of the invention may be attained
       by providing a device for drying food which includes a container having a
       bowl and a cover removably connected to the bowl, a basket assembly
       disposed in the bowl and rotatable relative to the container about an axis,
       and a brake assembly carried the [sic] container, the brake assembly
       being engageable with the basket assembly for stopping rotation thereof.



05-1138                                     4
’883 patent, col. 1, ll. 57-64. The only guide provided in the written description as to

what “removably connected” means in the context of the patent is in an embodiment2 of

the claimed invention which describes a “friction fit” between the cover and the bowl. Id.

at col. 3, l. 59. A friction fit clearly requires more than simply laying one object on top of

another. 3

       Accordingly, we conclude, as the district court did, that the term “removably

connected” requires a tighter interface than simply laying one item on top of another.

                                              C

       With respect to the claim term “lid,” the district court appears to have relied on

the ordinary meaning of the term: “something that covers the opening of a hollow

container.” World Kitchen, No. 04 C 2999, slip op. at 11. The court also concluded that

this definition did not include items that are secondarily attached to the lid that do not

serve the function of covering the opening of the hollow container.

       Such a construction is supported by the specification in that each of the structural

elements referred to as being part of the “lid” (peripheral side wall 56 having a plurality

of ribs 58, annular surface 60, bottom surface portion 64, frustoconical-shaped surface



       2
               We are not convinced by OXO’s assertion that the embodiment of the
salad spinner that includes the brake assembly – pictured in Figures 20-27 – shows a
different connection than the embodiment illustrated in Figures 1-20. Indeed, the
difference between the two embodiments is the inclusion of a braking assembly and not
how the cover fits with the bowl.
        3
               We reject OXO’s argument that our construction of the term “operatively
connected” in Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d
1111 (Fed. Cir. 2004), controls this case. Innova/Pure Water involved a different patent,
with different claims, written description, and prosecution history. We also reject OXO’s
contention that the district court read a friction fit limitation into the claim. The court
simply used a “friction fit” relationship to describe something that is “removably
connected,” as the written description does.


05-1138                                       5
portion 62, upwardly projecting portion 66, and plug 75, ’883 pat. col. 3, ll. 32-55)

performs or otherwise contributes to the covering function which accords with the

ordinary meaning of the term lid.

       OXO contends that the district court improperly limited the term lid solely to a

unitary structure that covers the opening of the basket and that cannot include any

interconnected or attached component that performs any function other than covering

the bowl.     This is an unnecessarily narrow reading of the district court’s claim

construction, as there is no suggestion in the court’s opinion that the lid structure need

be unitary. Moreover, the district court simply explained that even though the brake disc

is attached to the lid and integral to making the lid stop rotating, the brake disc is not a

part of the lid because it does not participate in covering “the opening of a hollow

container.”

                                             III

       In sum, we agree with the district court’s claim construction and its conclusion

that OXO has not demonstrated a reasonable likelihood of success on the merits in

view of this construction. We see no abuse of discretion in the denial of OXO’s motion

for a preliminary injunction. Accordingly, we affirm the judgment of the district court.




05-1138                                      6